Aus~xni.   TEXAS     787Pl

                         February 22, 1966

Hon. John L. David                    Opinion NO. c-621
Dallsm County Attorney
316 Denrock Avenue                    Re:   Where the owner of a
Dalhart, Texas                              wholesale oil business
                                            lives in Hartley County,
                                            but his business is
                                            located in Dallam County,
                                            whether his transport
                                            trucks and other equip-
                                            ment be registered for
                                            license and rendered for
                                            ad valorem taxes in
                                            Dallsm County and related
Dear Hon. David:                            questions.
     We quote the following excerpt from your letter requesting
the opinion of this office on the above captioned matters:
          "&e&ions have developed in.our County Tax
     Assessor's office concerning the proper county to
     tax certain properties located in Dallam County.
     As you may not know, Dalhart is the county seat of
     Dallam County but about thirty per cent of the City
     of Dalhart is located in Hartley County. Almost all
     of the business establishments are located in Dallam
     County but many of the owners reside in Hartley County.
             "There have been several occasions when a deter-
     mination for the proper method of determining the situs
     for tax purposes of tax property was necessary and in
     order that I might settle these controversies between
     Hartley    County and Dallsm County, I would like to know
     the answer to the following situations which are actual
     cases confronting our tax assessor and collector.
          "1. The owner of a wholesale oil business lives in
     Hartley County but his business is located in Dallsm
     County. Should his transport trucks and other equipment
     be registered for license and/or rendered for tax pur-
     poses in Dallsm County?




                              -3014-
Hon. John L. David, page 2 (c-621)


          “2.  A cattle transport company has its office
     in Dallas County but operates in Texas and other
     states. The owner lives in Hartley County. Would
     *tax situs' be in Dallam County and should the
     vehicles be licensed in Dallsm County?
           ‘3. .A farmer lives in Dallsm County but owns
     and/or operates farms in both Dallam and Hartley
     Counties. 'He has considerable farm equipment and
     moves. it from one county to the other as needed.
     In which county should his equipment be rendered?
     Should all his pickups and trucks be licensed and
     rendered in Dallam County or should they be prorated
     between the two counties."
     Inasmuch as Question No. 1 involves two parts, namely
registration and.situs'of tangible personal property for ad
valorem tax purposes, for the sake of clarity, each aspect will
be considered separately.
      The first aspect involving the proper place for registra-
tion of trucks.owned;by aresident of Hartley County and used
in his business located In Dallsm County is governed by Article
6755a-2 Vernon's Civil Statutes which states as follows:
           %ver owner of a motor vehicle,~'traileror
     ...l&&y    er use  or.:to be.used upon the public
     highways of this state shall anply each-.yearto
    'the State Highway Department through the.County
     Tax Collector of the county in -which he.resides
     *for
     3
     or controlled by .him for the ensuing or current
     calendar year or unexpired portion~thereof. . . .'
      (Emphasis added)      '.
                       :.
     'In the case of.Cpp v. State, 94 SiW.'2d 180 (TexXrim. 1936)
the Court said: : ,'~(::          .
                   .~.,.
           "The.only..questioninvolved is whether own,&
     of cars residing:in~this state may operate them
     under number plates and license obtained as a
     result of registrat5on.df.such cars .in a county
     other than the ownerkretiidence. We think the
     law requires registration.of the c'a?in the
     county of residenc.e;.:;L I..Wenote that intwo~
     cases our Courts  of Civil Appeals .have heId that




                           -3015-
Hon. John L. David, page 3 (c-621.)


      cars may only be registered .inthe county of the
      owner's residence. See Miller et al. v. Foard
      County .et,al.,.59 S.W. (2d)277,:and Cass County
      v. Morris County; 9 S.W.. (2d) 373.'"(Emphasis added)
      You are advised that an individual is required to register
 his motor vehicles in the county ofhis ~residence regardless of
 where he conducts his business because his residence is his
 legal domicile. This conclusion follows the holding of Attorney
 General Opinion No. O-2050.
      This matter has been determined in Attorney General Opinion
 No. O-.1023wherein this office stated:
           "The above Article ~(Article 6755a-2) fixes
      s'itusof registration as the county,in which he
      resides. . . .(t
       This office has heretofore held-in Attorney General Opinion
  No. O-2229; that a .personregisteri
. other than that of his residence wi
-Article 604 of the Penal Code when he operates the same upon the
Hon. John L. David, page 4:(~-621)


     Article VIII, Section ll.of the Texas constitution provides:
                                       .‘
          'All property, whether owned by persons or
     corporations shall be assessed for taxation, .and the
     tsxes paid in the county where situated. . . .w
                                          .,
     Article 7153 provides,:
          "All property; real and personal, except such
     as is required to be listed and assessed otherwise,
     shall be listed and assessed in the county where it
     is situated;-and all personal property,~subject to
     taxation and temporarily removed from the State or
     county, shall be listed and assessed in the county
     of the residence'of the owner thereof, or in'the
     county where.the principal office of such owner-is
     situated. . . .'I
     We have.-found.nocases which~are~squarely determinative of
the question under ~considerat~ion;
                                  ,however,we have found some
authorities',whichwe 'deemrelevant to a determination thereof.
     In Attorney General C&ion~No. VL373i.-thefollowing
statements were,mad.e:
               I                               _ ,:
          ."'The.'commonlaw maxim ~of "mobilia sequuntur
     personam" (movable6 follow.the person), that is,
     that personal property has its legal situs for
     taxation pruposes at the place of the owners domi-
     cile, is the general rule in Texas. Although the
     Constitution of Texas (Art ,VIII,~.Sek;11) .provides
     that 'all.proRerty, whether owned by persons or
     corporations shall be assessed for taxat;on, and
     taxes paid in the county where situated, it has
     been held by the Supreme Court of Texas that this
     provision.1~ no more than a declaration of,the
     common law rule in that "since it has reference to
     the ~taxingpower, it'evidently meant property where
     situated for the purposes of taxation under .the
     general urinciules of law as then understood."
     kty of %ort Worth v. Southland Greyhound Lines,,
             2dJ;L; Gi.C. & S.,F 'RY: Co. v.~City~ f
                     d 292. Greai:Southern Lif In
     Co. v. City of'Austin: m3 S W 776
     G-14                                 . &Lble,
                              S.W.'766;~F&r   6 v.
     12SW . . 689. This interoretation 1s said also to
     apply to Article 7153, R:vised Civil Statutes of




                            -3017*
Hon. John L.,David, page 5 (c42i)


    Texas, as amended,,enacted pursuant to the above
    'constitutionalprovision (See c.as~es
                                        supra, t . .*'I
See also City of Ama;;lll vi Carter, 380 S.W.2d 177 (Tex.Ci;oApp.
1964) and Sanford In D d t School Dist. v. Ii.B. Zachry      .,
393 S.W.2d 402 (Tex.Civ.App., error ref., n.r.,e.1965) .
     In discussing the doctrine of "mobilia sequuntur ersonam"
the Court in State v. Crown Central Petroleum Corp., 233 2 S.W.2d
457 (Tex.Civ.App. 1951, error ref.~)at page 461 quoted the fallow-
ing with approval from Cooley on Taxation, &h-Ed. Voi. 2, g 440:
          ‘.I,
             . . . So far as ~applied to taxation, it
     merely means that the situs of personal property
     for.pu.rposesof taxation is the domicile of the
     owner unless (1) there is a statute to thecon-
     .trary, or (2) the property is tangible and has
     acquired an actual'bitus'of its own in a state or
     place other thane~re     the owner is domiciled, . ~. .*"
                              :
     The Crown Central'case,'supra cites State v. Fidelity &
Depositon8;O&W.                    5-b (Tex.Civ.App. 1904 error
ref.) for.the propositi         :
                           I
           ."One exception to the rule that tangible'personal
     'property is only taxable in the c'ounty'ofthe residence
     of the owner is, ~thattangible personal property which
     by its character and'concrete form is capable of having
      a value and an actual physical situs, may be taxed in
      the county where permanently located.".(Rmphasis added)
     In Great Southern Life Ins. Co. v. City of Austin, 112 Text
1, 243 S.W. 778, 781 (1922), is stated:
          ,,
           . . . It is true that the actual'situs of certain
     classes,of visible,and tangible personal property, . . .
     may have a situs for taxationwhere they are
     kept rj;eparate
                   and apart from the domicile of %%is%F
     . . .   (l3nphasisadded)
     In discussing the concept of permanency, the Dallas Court of
Civil A peals, City of Dallas v. Overton, 363 S.W.2d 821 (Tex.Civ.
App. 19%2, error ref., n.r.e.) at page 825 quo-&s the following
from 110 A.L.R:pgs. 707,717:




                          -3018-
Hon. John L. David, page 6 (c-621)


          "'The courts are all agreed that before tangible
     p~ersonalproperty may be taxed in a state othersthan
     its owner8s'domitiile,it must acquire~there a location
     more or less permanent. It is difficult to define the
     idea of permanency that this rule.~connotes. It is clear
     that '"permsnenc~y,as used in.the connection, does not
     convey the 'ideaof the characteristids .of the permanency
     of real estate. It merely involves the concept of being
     associated with the general mass of property in the state,
     as contrasted with a transient status--viz., likelihood
     of beingih, one state today and in another tomorrow.'"
     Further, in Attorney General Opinion No. O-3702, this
office stated in part:
          "The,rule of.&   applicable in Texasis, there-
     fore, that tangible personal property'is~taxable in
     the counts of the domicileof the owner unless the
     property has acquired a permanent fixed 'situsof.its
     own separate~and apart from that of the county of
     the.ownerls.domicile." (Emphasis a&led)
Since the second part.of Question 1,~the.firs.tpart of Question
2 and the first snipsecond part of Question 3 involve the s~sme
princip.,les~.of
              law,-I,+.-,the~situs of tangible .personalprop-
erty for ad'valorem tax puiposes.,.we shall consider them together
The facts presented in your opinion request are insufficient in
all three situations to enable this office to determine specif-
ically'the'proper county in which the property should be rendered
You are advised that, based.upon case law and opinions of this
office, tangible personal property-has its situs in the county
of the owner's residence, unless it has ~acquired,anactual per-
manent~situs apart from the owner. The determination of the
controlling facts must ineach instance be determined by the
proper taxing authorities.
     The second partof  Question.2 and thethird part of Question
3 regardingregistrationof   vehicles'is governed'by'the answer
to'the first part of Question'l.' You are, 'therefore;advised
that the proper place for,the registration‘of vehicles, includ-
in the pickups and trucks, $s.$n the county of the owner's
domicile.

                                         :




                            -3019-
Hon. John L. David, page 7 (C-621)


                          SUMMARY
          Vehicles owned by an individual must be registered
     under Article 6755a-2 in the county of the owner's
     domicile. The situs of tangible personal property for
     ad valor-emtaxation purposes is in the county where
     the owner resides unless it has acquired an actual perma-
     nent situs apart from the owner.
                                      Very truly yours,
                                      WAGGORERCARR
                                      Attorney General


                                      ByL%G-Q--
                                         Terry Reed Goodman
                                         Assistant

TRG/lTIl
                    i

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Gordon Cass
W. E. Allen
Marietta Payne
Douglas Chilton
APPROVED FOR TRE ATTORNEY GENERAL
BY: T. B. Wright